DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 9, 10, 15, 16, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 3-4 (and in claim 15), it is not clear how the maximum value P is obtained – it is not clearly claimed (or taught in the specification) whether the value P is included as a part of the first indication information, or calculated from known parameters, or something else? 
In claim 4 (and in claim 16), it is not clear how the maximum value of the quantity of HARQ processes supported by the terminal device is obtained. 

In claim 10, lines 7-8 (and in claim 22), it is not clear whether the maximum value of the quantity of HARQ processes supported by the terminal device is sent as a part of the first indication information. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 13, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CATT, “Modeling Bandwidth Parts in MAC”, 3GPP R2-1710274 (CATT, hereinafter).
CATT discloses and explores the idea of extending the legacy model which operates with one HARQ entity per component carrier, and providing one HARQ entity per BWP. See 1. Introduction (page 1). 
Regarding claims 1 and 13, CATT teaches a communication apparatus and a method, comprising: receiving first indication information, wherein the first indication information is used to indicate M bandwidth parts located in one cell that are configured for a terminal device ("One or multiple bandwidth part configurations for each component carrier can be semi-statically signaled to a UE", page 3, section 6), wherein N of the M bandwidth parts are active 
Regarding claims 7 and 19, CATT teaches a communication apparatus and a method, comprising: sending first indication information, wherein the first indication information is used to indicate M bandwidth parts located in one cell that are configured for a terminal device ("One or multiple bandwidth part configurations for each component carrier can be semi-statically signaled to a UE", page 3, section 6), wherein N of the M bandwidth parts are active within a same time period ("For a single carrier WB UE, multiple active bandwidth parts with different numerologies are configured for a UE simultaneously”, page 4, Agreements (RAN1 NR AH#2)), wherein the M bandwidth parts are associated with N bandwidth part groups, wherein the N bandwidth part groups are associated with N HARQ entities, wherein M is greater than or equal to 2, N is greater than or equal to 2 and less than or equal to M, and wherein M and N are positive integers (“option 2: one HARQ entity per BWP”, page 2, and Figs. 3 and 4); and 
Regarding claims 2, 8, 14 and 20, CATT teaches that the N bandwidth part groups comprise the M bandwidth parts, and wherein any one of the N bandwidth parts is located in different bandwidth part groups in the N bandwidth part groups (see Fig. 1. showing 2 bandwidth part groups comprising 4 bandwidth parts). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9-12, 15-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over CATT. 
Regarding claims 3, 4, 9, 10, 15, 16, 21 and 22, CATT fails to specifically teach obtaining a maximum value P of a quantity of HARQ processes supported by the terminal device in one HARQ entity; and determining, based on P and the quantity N [[of]] HARQ entities, a maximum value of a quantity of HARQ processes supported by the terminal device in the N bandwidth parts, or obtaining a maximum value of a quantity of HARQ processes supported by the terminal device in the N bandwidth parts. However, CATT teaches HARQ processes that is paced with its own slot system and that it can be modeled with its own time unit (slot) for RTT 
Regarding claims 5, 6, 11, 12, 17, 18, 23 and 24, CATT fails to specifically teach that the signals transmitted in at least two of the N bandwidth parts are associated with a same transport block (TB), and that a signal sent in a first bandwidth part of the N bandwidth parts is associated with a first TB, wherein a signal sent in a second bandwidth part of the N bandwidth parts is associated with a second TB, and wherein the first bandwidth part and the second bandwidth part are different. However, these features would be within a customary practice within the filed of the invention. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention implement the teaching of CATT to use two BWP for a TB as a part of a customary practice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Loehr et al. PG Pub. teaches using multiple active bandwidth parts for the serving cell. The serving cell is configured with multiple configured grants, each active BWP configured 
Zhang et al. PG Pub. teaches that a UE receives signaling indicating partial band settings for one or more bandwidth parts within a system bandwidth, and communicating with a BS in accordance with the partial band settings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 






/MIN JUNG/Primary Examiner, Art Unit 2472